Citation Nr: 1133944	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-14 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating higher than 10 percent for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in August 2004, July 2007, and October 2009, at which time it was remanded for additional development.  It is now returned to the Board.

In statements received in June 2003 and May 2008, the Veteran raised the issue of entitlement to claimed service connection for "mini-strokes" attributable to low glucose levels secondary to his service-connected diabetes mellitus.  The RO sent a notice and assistance letter in August 2003; however, there has been no further development of the issue.  This issue is, therefore,  referred to the RO for appropriate action.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while the issue of entitlement to a TDIU had been referred to the RO in the Board's July 2007 remand, in light of the holding in Rice, the issue is before the Board as set forth above.


FINDINGS OF FACT

1.  Competent medical evidence and lay testimony establish that, throughout the 
course of this appeal, the Veteran's diabetes mellitus has required insulin, restricted diet, regulation of activities, and occasional hypoglycemic episodes, but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

2.  Throughout the course of this appeal, the Veteran used medications to control his longstanding hypertension, but his blood pressure readings did not predominately show diastolic readings of 110 or more, or systolic readings of 200 or more


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent disability rating for diabetes mellitus are met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an initial disability rating higher than 10 percent for hypertension are not met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

In this case, the Veteran's claims arise from his disagreement with the initial disability ratings assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any potential defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and post service treatment records have been associated with the claims file.  He was afforded several VA examinations and the examination reports are of record and were reviewed by the Board.  A more recent VA examination was ordered and the Veteran failed to appear.  The Board observes that the severity of the Veteran's hypertension is measured by readings over time, as discussed below.  The evidence of record spanning the course of more than ten years, adequately demonstrates the Veteran's predominant readings.  As such, a remand for a new examination is not necessary for a fair determination in this case.

The Board investigated whether the Veteran was receiving Social Security disability benefits, but was notified by the Social Security Administration in February 2005 that the Veteran had not applied for benefits.

The Veteran has not notified VA of any additional available relevant records with regard to his claims.  In fact, in May 2011, he notified the Board that he had no additional evidence to submit.  VA has met its duties to notify and assist the Veteran.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignments of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Diabetes Mellitus

By way of history, service connection for diabetes mellitus was initially awarded by 
rating action dated in November 2001.  The Veteran disagreed with the assigned initial disability rating and perfected a substantive appeal.

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  For a 40 percent disability rating, the evidence must establish that the diabetes requires insulin, a restricted diet, and regulation of activities. 

A 60 percent disability rating requires that the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.119.

The Board finds that the overall disability picture more closely approximates the criteria for a 40 percent disability rating.  38 C.F.R. § 4.7.  Specifically, the Veteran's diabetes does require insulin, a restricted diet, and according to both medical and lay statements, restricted activity.  In addition, he has had several hypoglycemic episodes, but not requiring one to two hospitalizations per year, or requiring more than one doctor's visit per month.

The Veteran's outpatient treatment records during the course of this appeal were reviewed and do confirm that he is an insulin-dependent diabetic and has been throughout the course of this appeal.  See March 2001 VA outpatient notation adjusting his insulin dosage.  The restricted diet is noted throughout the many years of outpatient treatment notes.  

In July 2005, a VA examiner indicated that the Veteran "does very little activity due to a fear of chest pain and reported dizziness with physical activity."  In an August 2007 VA examination addendum, the examiner suggested that the Veteran was restricted in activity, but not due to diabetes.  However, in November 2005, the Veteran's VA primary care physician submitted a statement listing the various health problems experienced by the Veteran, including "Diabetes Mellitus with Vascular Complications" and stated that due to his poor health, he was unable to perform even sedentary work and needed total bed rest several hours daily.  The Veteran has also suggested in his various written statements throughout the course of this appeal that he is limited in activity due to his diabetes symptoms.  Thus, while there is some medical evidence against the notion that the Veteran's activities are restricted due to diabetes, there is also evidence, both lay and medical, in support of establishing that his activities are, in fact, regulated due to his diabetes mellitus.

Also, as noted above, the Veteran's outpatient records clearly show periodic hypoglycemic episodes relating to fluctuations in his blood sugars.  The first noted during the course of this appeal can be found in the March 2001 outpatient treatment record.  Also, in August 2002, he sought treatment after fainting two times.  And for a period of time between February 2009 and November 2009, he was required to follow up anywhere from every two weeks to once per month to monitor blood sugars due to hypoglycemia.  Most recently, he sought treatment in a VA emergency room following a hypoglycemic episode.  Thus, while the Veteran's hypoglycemia does not require one to two hospitalizations per year or twice a month visits to his diabetic care provider, it does lend support to the establishment of an increased severity of the overall diabetes disability.

Because the Veteran's lay testimony, coupled with the body of medical evidence, establishes that the Veteran is insulin dependent with a restricted diet and regulated activity due to the severity of his disability, a 40 percent disability rating for diabetes mellitus is warranted.  However, he is not shown to have had the requisite levels of hypoglycemic episodes or ketoacidosis, nor does he require twice a month doctor's visits, and therefore a rating in excess of 40 percent is not warranted. 
 
Hypertension

The Veteran's hypertension is rated as 10 percent disabling under the rating criteria found at Diagnostic Code 7101 which provides that a 10 percent disability rating is assigned where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A 20 percent disability rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is assigned when the diastolic pressure of 120 or more.  A maximum 60 percent disability rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran filed his initial service connection claim in March 2001.  In May 2001, the hypertension was said to require medication, but was well controlled, with readings of 130/67 and 138/70.  In September 2001, blood pressure was 160/80, 144/80, and 140/80.  In January 2002, blood pressure was 160/70, and in April 2002, it was 107/61.  In October 2004, blood pressure measured as 116/72.

In July 2005, a VA examiner reported the Veteran as having a longstanding diagnosis of hypertension.  Blood pressure readings were 150/90, 156/92, and 148/86.  

Blood pressure readings in 2005 VA outpatient records are as follows:  154/97, 154/94, 151/96, 144/83, 137/81, 131/90, 154/80, 163/90, and 171/93.

Blood pressure readings in 2006 VA outpatient treatment records are as follows:  163/90, 105/65, 157/91, 150/91, 153/91, 136/75, 124/78, 107/60, 111/68, 119/79, 110/62, 140/84, and 134/77.

An addendum to a prior VA examination report dated in August 2007 shows that the Veteran's blood pressure was read to be 116/74, 120/76, and 118/74.  The examiner reported the findings on three different days in July 2007 and August 2007 had been 130/77, 108/67, and 116/64.  He was said to have good control over his blood pressure with ongoing medication.

Blood pressure readings in 2007 VA outpatient treatment records are as follows:  101/68, 106/68, 129/79, 130/62, 128/73, 107/72, 99/57, 88/48, 130/77, 108/67, 114/64, 123/67, and 127/67.

In January 2008, the Veteran's blood pressure was measured at 151/87.  In May 2008, he was treated for dizziness and increased blood pressure, and sought treatment in a VA emergency room after measuring his blood pressure at home as 235/108.  In the emergency room, his blood pressure reading was 179/80.  His medication was adjusted and he seemingly stabilized, as outpatient records three months later in August 2008 show readings of 130/80.

In 2009, his readings were 132/89, 137/77, 123/63, and more recently in 2010 it was noted as 165/80.

Based upon the several VA examinations and many years of outpatient records, the Board finds that the evidence of record does not support a disability rating higher than 10 percent for the Veteran's hypertension at any time since his original 2001 claim for service connection.  38 C.F.R. § 4.104.  In reaching this decision, the Board finds no basis to assign a higher disability rating because, other than the one instance in May 2008, the Veteran's diastolic readings are all under 110, and his systolic readings are all under 200.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.
As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, in the present case, as the Veteran's symptoms remained constant throughout the course of the period on appeal, staged ratings are not warranted.  The preponderance of the evidence is against the claim, therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Consideration

Finally, the Veteran's hypertension and diabetes do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); 
aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that, in this case, the rating schedule adequately contemplates the Veteran's hypertension and diabetes disabilities, as is discussed in the decision, above.  Also, there is no evidence that either the hypertension, or the diabetes, cause marked interference with employment or frequent periods of hospitalization.  In fact, it is largely described in the record as under good control.   Referral for consideration of the claims for extraschedular rating is not warranted.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart.  The Board finds that the Veterans symptoms were largely consistent throughout the entire period on appeal.  No additional staged ratings are warranted.  


ORDER

An initial 40 percent disability rating for service-connected diabetes mellitus is granted, subject to the laws and regulations regarding monetary benefits.

An initial disability rating higher than 10 percent for hypertension is denied.


REMAND

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher disability rating must be remanded for further development.  In this regard, the Board observes that the Veteran's combined disability rating meets the schedular requirement for a TDIU set forth in 38 C.F.R. § 4.16(a).  However, the evidence is not entirely clear as to whether he is, in fact, unemployable due to his service connected disabilities, which is the question in a TDIU case.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the rating claims on appeal.  Since entitlement to a TDIU is part of the Veteran's claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to ascertain the impact of his service-connected disabilities on his employability.  The claims file must be reviewed and that review indicated in the examination report.  All appropriate tests and studies should be conducted.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

An assessment of the Veteran's employment history, educational background, and day-to-day functioning in relation to his service-connected disabilities should be provided.  In forming the opinion, the examiner should disregard both age and non-service-connected disabilities of the Veteran.  A complete rationale for any opinion must be provided.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


